Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s reply filed on 3/1/21 is acknowledged.  Claims 1-35 and 50 were canceled.  Claims 36-49 and 51-59 are pending and are under examination.
Response to Reply
Claim Rejections - 35 USC § 112
In light of applicant’s claim amendments, the prior rejections of claims 36-59 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn, except for the following below.  In addition, new rejections follow. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-49 and 51-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 is rejected because “for an assessment of the sample” is unclear.  Is the sample referring to each sample of the set of mixed samples? If yes, then the rejected claim language should be amended to “for an assessment of each sample of a set of mixed samples”.  Furthermore, because the claim recites a set of mixed samples, 
Claim 36 is rejected because “holding the sample” is unclear.  Because the claim recites a test fluid, which appears to infer the test fluid is in the sample holding tube, it is unclear what is in the sample holding tube, a test fluid or a sample?  
Claim 36 is rejected because the structural relationship of “a first mixing pathway” to the “first serpentine pathway” is unclear.  
Claim 36 is rejected because the “wherein” claim language does not clearly point out the transition from claiming a first mixed aliquot to then “the first aliquot”.  The Office suggests including after “wherein”, “the first mixed aliquot is formed by initially having”.  Likewise, after the claim language, “reversed to the first direction”, the claim language “the first aliquot flow” should be included to clearly point out the transition point of the first aliquot. 
In light of applicant’s claim amendments, the prior rejection of claims 36, 38, 41, 42, and 51-55 is modified and maintained because the term measurement system is unclear.  Is the measurement system intended to be positively claimed?  Because the measurement system in claim 36 is claimed in the “configured to” claim language, it is not positively claimed, and thus, considered an intended use and/or functional term. 
Claim 36 is rejected because “and first serpentine pathway is connected to the first test chamber” is unclear.  First, “first serpentine pathway” should be “the first serpentine pathway” and second, “first test chamber” raises an antecedent basis issue.  Is this term intended to be “the first detection zone”?

 In light of applicant’s claim amendments, the prior rejection of claim 37 is modified and maintained because “substantially adjust the temperature of the sample from a first temperature to a second temperature” includes relative terms and antecedent basis issues.  The terms above are relative terms which render the claim indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term, “the temperature” raises an antecedent basis issue. 
Claim 37 is rejected because “a first metered sample” is unclear.  Is the rejected claim language referring to one of the metered samples of the sample in claim 36?  If yes, then the Office suggests amending the rejected claim language to “a first metered sample of the metered samples of the sample”.
Claim 37 is rejected because “the metering chamber” raises an antecedent basis issue.  Is the rejected claim language referring to “a plurality of metering chambers of the test cartridge” in claim 36?  If yes, then the Office suggests amending the rejected claim language to “the at least one metering chamber of the plurality of metering chambers”.
In light of applicant’s claim amendment, the prior rejection of claim 39 is modified and maintained because the term "substantially near the temperature for the testing" in claim 39 is a relative term which renders the claim indefinite.  The rejected term is not defined by the claim, the specification does not provide a standard for ascertaining the 
Claim 40 is rejected because the metered sample is unclear.  Is the rejected claim language referring to one of the metered samples of the sample in claim 36? Or the first metered sample in claim 39?  
The prior rejection of claim 45 is maintained because “as one or more lyophilized beads” is unclear.  Is the claim positively claiming that the one or more reagent pockets each include a reagent, or combination of reagents, and one or more lyophilized beads?
The prior rejection of claim 46 is maintained because “as a first test channel of the cartridge” is unclear.  What is the structural relationship between the first test channel of the cartridge, and the one or more reagent pockets, and test chamber? 
The prior rejection of claim 47 is modified and maintained because “as a second test channel of the cartridge” is unclear.  What is the structural relationship between the second test channel of the cartridge, and second set of one or more reagent pockets, and second test chamber?
The prior rejection of claim 48 is modified and maintained because “as a third test channel of the cartridge” is unclear.  What is the structural relationship between the third test channel of the cartridge, and the third set of one or more reagent pockets, and third test chamber?
The prior rejection of claim 49 is modified and maintained because “as a third test channel of the cartridge” is unclear.  What is the structural relationship between the third test channel of the cartridge, and the fourth set of one or more reagent pockets, and fourth test chamber?

Regarding claim 59, the phrase "for example" which is claimed as “(e.g., heparinase I)” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Prior Art Rejections
In light of applicant’s claim amendment, the prior art rejection of Viola in view of Chen is modified, and Viola in view of Chen, as applied to claim 36 above, and further in view of Viola ‘803 is maintained. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 36-49 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Viola et al. (“Viola,” US Pub. No. 2012/0329082, previously cited) in view of Chen et al. (“Chen,” US Pub. No. 2008/0280285, previously cited).
As to claim 36, Viola teaches a method of mixing a sample with one or more reagents in a test cartridge (e.g., cartridge) and testing the mixed sample for the assessment of hemostasis (e.g., [0002] et seq.), the method comprising: 
receiving a plurality of aliquots (e.g., test samples, [0009] et seq.) from a plurality of chambers of the test cartridge (e.g., test chambers, 110, 112, [0035] et seq.), the plurality of chambers receiving a respective sample from a test fluid received from a sample holding tube (e.g., syringe, [0040]); 

driving the mixed aliquot into a testing chamber (e.g., detection target reservoir, [0045] et seq.) in fluidic communication with the chamber, wherein the testing chamber is structurally configured for interrogation by a measurement system (e.g., hemostasis system or detector) configured to determine one or more properties of the mixed aliquot, and wherein an interrogation of the testing chamber is performed by the measurement system with the mixed aliquot located therein (e.g., [0011] et seq.).
Regarding claim 36, Viola does not specifically teach a plurality of metering chambers, one or more reagent pockets, and a second direction.  Chen teaches in e.g., [0116] et seq., in FIGS. 22-25 a microfluidic chip comprising at least one metering chamber. A manifold that divides the sample into a plurality of metering chambers of pre-selected volumes is shown. As the sample enters through the inlet conduits, it fills the metering chambers, and displaces air through the outlet conduits.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to specifically have metering chambers because it would be desirable 
As to claims 37 and 39, see e.g., heat exchanger in [0050] et seq. of Viola.
As to claims 38, 41, 42, and 43, see e.g., [0040] et seq. of Viola.
	As to claim 40, see e.g., [0127] et seq. of Viola.

	As to claim 44, see e.g., [0054] et seq. of Viola.
	As to claim 45, see e.g., [0060] et seq. of Viola.
As to claim 46, Viola does not specifically teach one or more reagent pockets.  Chen teaches reagent storage chambers in e.g., [0124].  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to specifically have reagent chambers because it would be desirable to have 
	As to claim 47, see e.g., [0010] et seq. of Viola.
	As to claims 48 and 49, see e.g., [0100] et seq. of Viola. 
	As to claims 51-55, see [0011], [0074], et seq.
	As to claims 56-57 and 59, see claim 46 above, and [0010] et seq. of Viola.
Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Viola in view of Chen, as applied to claim 36 above, and further in view of Viola et al. (“Viola ‘803,” US Pub. No. 2012/0232803, previously cited).
See Viola and Chen supra.
Viola does not specifically teach plasminogen.  Viola ‘803 teaches in e.g., [0121], experiments were performed to assess fibrinolysis using sonorheometry. For this set of experiments, titrated amounts of urokinase type plasminogen activator were added to the samples. Urokinase type plasminogen activator is a serine protease that promotes dissolution of the fibrin network that forms the blood clot.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to specifically include plasminogen because it would be desirable to perform experiments to assess fibrinolysis (e.g., [0121] of Viola ‘803).  
Response to Arguments
Applicant's arguments filed 3/1/21 have been fully considered but they are not persuasive because of the following: applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view .
The Office suggests explicitly stating for the record the distinctions between the claimed invention, and the cited prior art references. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



6/4/2021